Case 18-18455-ref      Doc 12     Filed 01/07/19 Entered 01/07/19 19:55:11             Desc Main
                                  Document      Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Elfrido Mateo a/k/a Elfrido Manuel
 Mateo and Lizette Mateo a/k/a Lizette             BANKRUPTCY CASE NUMBER
 LaTorre                                           18-18455/REF
        Debtors.
                                                   CHAPTER 7
 Nationstar Mortgage LLC d/b/a Mr. Cooper
       Movant,                                     11 U.S.C. § 362
 v.
                                                   January 31, 2019 at 9:30 AM
 Elfrido Mateo a/k/a Elfrido Manuel Mateo
 and Lizette Mateo a/k/a Lizette LaTorre           Courtroom # 1
       Debtors/Respondents.

 Lynn E. Feldman, Trustee
      Additional Respondent.
  MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER FOR RELIEF
          FROM THE AUTOMATIC STAY UNDER SECTION 362 (d)

       Nationstar Mortgage LLC d/b/a Mr. Cooper ("Movant"), by and through its undersigned
counsel, pursuant to 11 U.S.C. § 362, hereby seeks relief from the automatic stay to exercise and
enforce its rights, without limitation, with respect to certain real property. In support of this
motion, Movant avers as follows:

       1.      Debtor named above filed a Voluntary Petition under Chapter 7 of the United
       States Bankruptcy Code in the Eastern District of Pennsylvania under the above case
       number.

       2.     Movant is the holder of a secured claim against Debtors, secured only by a first
       mortgage lien on real estate which is the principle residence of Debtors located at 320
       North 14th Street, Allentown, PA 18102 (the "Mortgaged Premises").

       3.      Movant services the loan on the property referenced in this motion for relief. In
       the event the automatic stay in this case is modified, this case dismisses and/or the debtor
       obtains a discharge and a foreclosure action is commenced on the mortgaged property,
       the foreclosure will be conducted in the name of Nationstar Mortgage LLC d/b/a Mr.
       Cooper.

       4.     Movant, directly or through an agent, has possession of the promissory note. The
       promissory note is either made payable to Noteholder or has been duly indorsed in blank.
       Noteholder is the original mortgagee, or beneficiary, or the assignee of the security
       instrument for the referenced loan.

       5.     The filing of the aforesaid Petition operated as an automatic stay under Section
       362(a) of the Bankruptcy Code of proceedings by Movant to foreclose on the Mortgaged
Case 18-18455-ref     Doc 12     Filed 01/07/19 Entered 01/07/19 19:55:11           Desc Main
                                 Document      Page 2 of 3


     Premises. Movant requests relief from the automatic stay to continue with the filed
     mortgage foreclosure action, if any, and to take the necessary action to obtain the
     Mortgaged Premises.

     6.     Additional Respondent is the Standing Trustee appointed in this Chapter 7
     proceeding.

     7.       Debtors have not claimed an exemption in the subject property.

     8.     There is a second mortgage on the property. The holder of the second lien is
     Specialized Loan Servicing in the amount of approximately $18,408.00.

     9.    Debtors have failed to make pre-petition and all post-petition monthly mortgage
     payments.

     10.      The defaults include the failure to make the following monthly payments:

              a)     Payments of $894.47 from July 1, 2018 through November 1, 2018 which
                     totals $4,472.35;

              b)     Payments of $963.24 from December 1, 2018 through January 1, 2019
                     which totals $1,926.48;

              c)     Corporate Advances $2,325.00

              d)     Suspense Balance $(46.44);

              e)     The total amount due (a through d combined) is $8,677.39

     11.    The Fair Market Value of the Mortgaged Premises is $115,000.00, as per
     Debtor’s Schedules. The approximate amount necessary to payoff the loan is $74,850.32
     good through January 2, 2019. The breakdown of the payoff is as follows:

          Principal Balance                                                              $68,774.93
          Accrued Interest                                                                $3,174.22
          Escrow Advances made by Plaintiff                                                 $572.61
          NSF Check Charges                                                                   50.00
          Corporate Advance                                                               $2,325.00
          Suspense Balance                                                                 ($46.44)

     12.    Movant is entitled to relief, from the automatic stay, pursuant to either 11 U.S.C.
     § 362 (d)(1) or (d)(2), because of the foregoing default and because:

              a)     Movant lacks adequate protection for its interests in the Mortgaged
                     Premises;

              b)     Debtors has little, if any, equity in the Mortgaged Premises; and
Case 18-18455-ref        Doc 12     Filed 01/07/19 Entered 01/07/19 19:55:11             Desc Main
                                    Document      Page 3 of 3


               c)      The Mortgaged Premises are not necessary to an effective reorganization
                       or plan.

               d)      Debtors have indicated in their Chapter 7 Statement of Intention that they
                       wish to surrender the Mortgaged Premises.

       13.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
       immediately implement and enforce the Court’s order.

       14.     Attached are redacted copies of any documents that support the claim, such as
       promissory notes, purchase order, invoices, itemized statements of running accounts,
       contracts, judgments, mortgages, and security agreements in support of right to seek a lift
       of the automatic stay and foreclose if necessary.

         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as
the Court deems appropriate and necessary.

                                                      Respectfully submitted,



Dated: January 7, 2019                                BY:/s/ Kevin S. Frankel
                                                      Kevin S. Frankel, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610)278-6800/ fax (847) 954-4809
S&D File #:18-061139                                  PA BAR ID #318323
                                                      kfrankel@logs.com
                                                      pabk@logs.com
